      Case: 1:17-cv-08292 Document #: 85 Filed: 12/12/19 Page 1 of 3 PageID #:997




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 QUINCY BIOSCIENCE, LLC,

         Plaintiff,                                                Case No. 1:17-cv-8292

 v.                                                                Hon. Sharon Johnson Coleman

 ELLISHBOOKS, and ELISHBOOKS
 CORPORATION,                                                      On Appeal in the United States
                                                                   Seventh Circuit, No. 19-1799
         Defendants.


                      STIPULATED MOTION TO CORRECT TRANSCRIPT

        Pursuant to Seventh Circuit Rule 10(b) and Federal Rule of Appellate Procedure 10(e), Plaintiff

Quincy Bioscience (“Quincy”) and Defendants Ellishbooks and Elishbooks Corporation (“Defendants”)

hereby jointly move this Court to modify the District Court record in this case by correcting certain errors

in the transcript of proceedings which took place on March 12, 2019.

        On March 12, 2019, the Parties attended a prove-up hearing following the granting of Quincy’s

motion for default judgment against the Defendants. (Dkt. No. 61). Defendants filed a Notice of Appeal

following the Court’s Order of March 26, 2019. (Dkt. Nos. 69, 70). As part of the record on appeal,

Defendants ordered and filed into their Appellants’ Appendix the transcript of the March 12, 2019 District

Court hearing. (Appeal Case No. 19-1799, Docket Entry 37 at 67).

        Subsequent to the filing of Appellant’s opening brief, the Parties observed that the March 12, 2019

transcript contains two errors to which the Parties herein stipulate should be corrected. First, on Page 18,

beginning at line 24 and continuing into Page 19, line 2, the transcript incorrectly attributes the following

statements made therein to Mr. Krit, Quincy’s counsel, when the statements therein were made by Mr.

DeWitty, who is Defendants’ counsel: “No. No. No. I don’t think so. I think our client provided discovery.

We did respond to several of their discovery issues. They did receive information from previous counsel.”



                                                     1
     Case: 1:17-cv-08292 Document #: 85 Filed: 12/12/19 Page 2 of 3 PageID #:997



Second, at Page 19, line 9, the transcript also incorrectly attributes the following statement to Mr. Krit,

when it was actually stated by Mr. DeWitty: “That’s true, Your Honor. That’s true.”

        For these reasons, the Parties respectfully request that this Court issue an order ruling that the above

referenced transcript statements contain errors of attribution, and ruling that: (1) the statements at 18:24 –

19:2 of the March 12, 2019 transcript of proceedings were made by Mr. DeWitty; and (2) the statement at

19:9 was also made by Mr. DeWitty. Pursuant to Seventh Circuit Rule 10(b), the Parties further request

that this Court issue a notice of its ruling to the Seventh Circuit.



December 12, 2019

Respectfully submitted:

 /s/ Robert M. DeWitty                                     /s/ Sanjay S. Karnik
 Robert M. DeWitty                                         Jonathan J. Krit
 DeWitty and Associates, Chtd.                             Illinois Reg. No. 6201473
 330 Pennsylvania Avenue, #302                             Sanjay S. Karnik
 Washington, DC 20003                                      Illinois Reg. No. 6300156
 Telephone: (202 380-9609                                  AMIN TALATI WASSERMAN, LLP
                                                           100 S. Wacker Dr., Suite 2000
 Attorneys for Defendants Ellishbooks and                  Chicago, IL 60606
 Elishbooks Corporation                                    Telephone: (312) 327-3327
                                                           Facsimile: (312) 884-7352
                                                           Jonathan@amintalati.com
                                                           Sanjay@amintalati.com

                                                           Attorneys for Plaintiff,
                                                           Quincy Bioscience, LLC




                                                       2
    Case: 1:17-cv-08292 Document #: 85 Filed: 12/12/19 Page 3 of 3 PageID #:997




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of December, 2019 I electronically filed the foregoing

document described as STIPULATED MOTION TO CORRECT TRANSCRIPT with the Clerk

of Court using the CM/ECF System, which serves all counsel of record.



                                                     /s/ Sanjay S. Karnik
                                                     Jonathan J. Krit
                                                     Illinois Reg. No. 6201473
                                                     Sanjay S. Karnik
                                                     Illinois Reg. No. 6300156
                                                     AMIN TALATI WASSERMAN, LLP
                                                     100 S. Wacker Dr., Suite 2000
                                                     Chicago, IL 60606
                                                     Telephone: (312) 327-3328
                                                     Facsimile: (312) 884-7352

                                                     Attorneys for Plaintiff,
                                                     Quincy Bioscience, LLC




                                                 3
